DETAILED ACTION
This office action is in response to applicant’s filing dated September 7, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 2, 3, 6-20, 22, 23, 25, and 26 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed December 8, 2020.  Acknowledgement is made of Applicant's amendment of claim(s) 2, 6, 7, and 9.  Claim(s) 1, 4, 5, 21, and 24 were previously canceled. 
Applicants elected with traverse of Group I, drawn to a method of regulating appetite, or treating or preventing an appetite disorder or a metabolic disorder in a subject, comprising administering to the subject a therapeutically effective amount of a modulator capable of modulating the activity of a DEG/ENaC receptor as the elected invention and amiloride (Figure 4):

    PNG
    media_image1.png
    215
    408
    media_image1.png
    Greyscale


Amiloride has been construed as a compound of the formula of claim 12 wherein R1-R8 are each H and X is halogen, Cl.
Claims 2, 3, 6, 7, 9-13, 15, 18, 19, and 26 are presently under examination as they relate to the elected species: amiloride and regulating appetite.

Priority
The present application is a national stage entry of PCT/CN2016/094160 filed on August 9, 2016.  The effective filing date of the instant application is August 9, 2016.


Objections and/or Rejections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated (Maintained Objections and/or Rejections) or newly applied (New Objections and/or Rejections, Necessitated by Amendment or New Objections and/or Rejections, NOT Necessitated by Amendment). They constitute the complete set presently being applied to the instant application.

New Objections and/or Rejections
Necessitated by Claim Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 3, 6, 7, 9-13, 15, 18, 19 and 26 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhagatwala et al (The Journal of Clinical Hypertension, 2014; 16(1):47-53).
	Regarding claims 2, 3, 12, 13, and 26, Bhagatwala teaches overactivity of the epithelial sodium channel (ENaC) is considered to be one mechanism underlying obesity-related blood pressure (BP) elevation; in an open-labeled, nonplacebo-controlled  clinical  trial  (Clinicaltrials.gov:  NCT-01308983), the authors aimed to comprehensively evaluate the effects of amiloride monotherapy, an ENaC blocker, on BP and cardiovascular risk in young adults with prehypertension (n=17); the mean body mass index of participants was 28.45±1.30 kg/m2 (abstract), suggesting that on average, participants were overweight or obese (page 50, left, 
	Thus, Bhagatwala teaches a method of treating prehypertension in an overweight or obese subject comprising administering amiloride monotherapy.  Obesity or overweight read 
The prior art is silent regarding “suppressing appetite.”  However:  “suppressing appetite” will inevitably flow from the teachings of the prior art (see above rejection), since the same compound (amiloride) is being administered to the same subjects (a subject suffering from the metabolic disorder, overweight or obesity). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding  “suppressing appetite,” by practicing the method taught by the prior art: “the administration of amiloride to a patient suffering from the metabolic disorder, overweight or obesity,” one will also be "suppressing appetite,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“suppressing appetite”) of the method taught by the prior art (“the administration of amiloride to a patient suffering from the metabolic disorder, overweight or obesity”).
MPEP 2112 I states: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

instant claims 2, 6, and 7, Bhagatwala teaches 10 mg amiloride was administered daily for 4 weeks (Abstract).   A dose of 10 mg is construed to read on an effective amount as evidenced by the instant specification which teaches the modulator is amiloride and is administered as a pharmaceutical composition formulated as a single dose in the range of 0.1-100 mg/dose.  
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 10 mg falls within the disclosed ranges of effective doses of amiloride and thus anticipates the claimed effective amount of claims 2, 6, and 7.

	
With regard to claims 2, 6, 7, 10, and 19, the wherein limitations of these claims, are considered to simply express the intended result of a process step positively recited, which is not given patentable weight (See MPEP 9111.o4: [T]he court noted (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQgd 1614, 169o (Fed. Cir. 9oo3)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1396, 1399, 74 USPQgd 1481, 1483 (Fed. Cir. 9oo5).).

Regarding claim 9, Bhagatwala teaches all participants were instructed to take amiloride in the morning with breakfast (page 48, left, 3rd paragraph).

Regarding claims 11 and 18, amiloride reads on an inhibitor capable of inhibiting both an ENaC channel and an ASIC channel and an ASIC-targeting modulator as evidenced by the instant specification (see page 8, 4th paragraph).  

Regarding claim 15, Bhagatwala teaches 10 mg amiloride was administered daily for 4 weeks (Abstract) and compliance with the amiloride monotherapy was assessed by pill counts at week 4 (page 48, left, 3rd paragraph).  Assuming an average weight of an adult is about 75 kg; a dose of 5 mg for a patient 75 kg in weight is equivalent to 0.13 mg/kg amiloride.  
MPEP 2131.03 states:
"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
In the instant case, an amount of 0.13 mg/kg falls within the instant claimed ranges of claim 15 and thus anticipates the claimed range of claim 15.
Thus, the teachings of Vasella anticipate the method of claims 2, 3, 6, 7, 9-13, 15, 18, 19 and 26.


Response to Arguments
Since a new rejection was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.
	
Conclusion
Claims 2, 3, 6, 7, 9-13, 15, 18, 19 and 26 are rejected.
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RR/             Examiner, Art Unit 1628

/MARCOS L SZNAIDMAN/             Primary Examiner, Art Unit 1628